Citation Nr: 0908666	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart disability 
(claimed as a residual of rheumatic fever).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1956 to July 
1956, and from December 1956 to December 1960.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2006 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma, which denied the 
Veteran's claim for service connection for residuals of 
rheumatic fever with heart murmur.  

In December 2008, the Veteran appeared at a video hearing at 
the Muskogee RO before the undersigned.  A transcript has 
been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart murmur, 
which he contends is the result of rheumatic fever that he 
developed during service.  (See VA Form 526, May 2006.)  

As an initial matter, the Board notes that the only clinical 
"abnormality" noted during the Veteran's February 1956 
service enlistment medical examination was of several 
tattoos.  There was no indication of any heart problems or 
rheumatic fever.  Similarly, on the accompanying medical 
history report, the Veteran noted that he did not have, and 
have never had, rheumatic fever, shortness of breath or pain 
or pressure in the chest.  A review of his service treatment 
records, however, indicates that on May 2, 1956, he was 
admitted to the U.S. Naval Hospital in Bainbridge, Maryland, 
with a diagnosis of acute rheumatic fever.  The record 
reveals that on admission, he complained of soreness, redness 
and swelling of his left ankle for several days prior to 
admission.  Upon physical examination, he was found to have a 
104.4 degree temperature, and his left ankle was red, swollen 
and very tender on manipulation.  The remainder of the 
physical examination, including an electrocardiogram 
("EKG"), was within normal limits.  The Veteran was placed 
on bed rest and given daily doses of penicillin.  By the 
fifth day, he was relatively asymptomatic, and a physical 
examination revealed normal findings.  The record indicates 
that by May 9, he was no longer receiving therapeutic 
treatment.  At this time, his diagnosis was changed from 
rheumatic fever to cellulitis without lymphangitis, left 
ankle.  On May 11, he was released to active duty.  His July 
1956 service discharge examination indicated no abnormalities 
other than tattoos.  

The Veteran's claims folder contains VA medical center 
("VAMC") treatment records from August 2005 to May 2007.  
These records show no current diagnosis of a heart murmur or 
any other heart disorders.  However, in a statement received 
in December 2008, the Veteran indicated that his VA physician 
had recently diagnosed his as having rheumatic heart disease.  
Similarly, during his December 2008 video hearing before the 
Board, the Veteran's representative alleged that a VAMC 
treatment record from September 2007 specifically indicated a 
diagnosis of a heart murmur.  This record is absent from the 
claims folder.  

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  This includes the duty to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  Additionally, where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, VA records since May 
2007 must be obtained.  Id.

The Veteran further testified during the hearing that 
following service, he received private medical treatment for 
a heart disorder.  He has also indicated that he has been 
turned down for several jobs due to his heart disability.  As 
the matter must be remanded for aforementioned VA treatment 
records, an effort should be made to obtain this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the 
Fayetteville VAMC from May 2007 to the 
present.  Any negative reply should be 
included in the claims file.

2.  The RO/AMC should contact the Veteran 
and ask him to identity any VA or non-VA 
health care providers that have treated 
him for his heart disability since service 
discharge.  He should also be advised that 
he can submit employment records/physicals 
pertaining to his heart disability.  After 
securing the necessary releases, the RO 
should attempt to obtain these records.  

3.  Please ensure that all development 
actions required by 38 U.S.C.A. §5103A 
(West 2002) are fully satisfied, including 
the evidence required to substantiate the 
appellant's claim for service connection 
for heart disability (claimed as a 
residual of rheumatic fever).  

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

